Case 1:15-cv-07433-LAP Document 1201-24 Filed 01/27/21 Page 1 of 4




      EXHIBIT 8
  (Filed Under Seal)
Case 1:15-cv-07433-LAP Document 1201-24 Filed 01/27/21 Page 2 of 4




                                 *,8))5(

                                      96

                                0$;:(//
                                   'HSRVLWLRQ


                         /<11758'(0,//(5

                                   



    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




          $JUHQ%ODQGR&RXUW5HSRUWLQJ 9LGHR,QF
                           WK6WUHHW6XLWH
                           'HQYHU&RORUDGR
                                
                $JUHQ%ODQGR&RXUW5HSRUWLQJ
     Case 1:15-cv-07433-LAP                    9LGHR,QF
                            Document 1201-24 Filed 01/27/21 Page 3 of 4

 1          A        Because I wasn't told any different.
 2          Q        Do you know where any -- any source of
 3    that information came from?                Was it Sky?
 4          A        It came from Sky.
 5          Q        Okay.      And what do you recall him telling
 6    you about when Virginia stopped working at
 7    Mar-a-Lago?
 8          A        She was in a discussion with Mrs. Maxwell
 9    to educate her and take her under her wing and be her
10    new momma.      That's what I heard.
11          Q        Okay.      And who told you that?
12          A        Sky.
13          Q        Okay.      And do you remember when Sky told
14    you that?
15          A        I don't remember.
16          Q        Okay.      Did you learn anything else about
17    that, other than what you just said?
18          A        No.
19          Q        Okay.      Do you know where she went to work
20    after Mar-a-Lago?
21          A        I think she went with Mrs. Maxwell.
22          Q        But do you know where, physically?
23          A        Physically, Sky and I dropped her off one
24    day at Mrs. Maxwell's.             I did not speak with
25    Mrs. Maxwell.        I didn't have anything to say to her.

                           /<11758'(0,//(5                    
                $JUHQ%ODQGR&RXUW5HSRUWLQJ
     Case 1:15-cv-07433-LAP                    9LGHR,QF
                            Document 1201-24 Filed 01/27/21 Page 4 of 4

 1    STATE OF COLORADO)
 2                           )     ss.        REPORTER'S CERTIFICATE
 3    COUNTY OF DENVER )
 4                 I, Kelly A. Mackereth, do hereby certify
 5    that I am a Registered Professional Reporter and
 6    Notary Public within the State of Colorado; that
 7    previous to the commencement of the examination, the
 8    deponent was duly sworn to testify to the truth.
 9                 I further certify that this deposition was
10    taken in shorthand by me at the time and place herein
11    set forth, that it was thereafter reduced to
12    typewritten form, and that the foregoing constitutes
13    a true and correct transcript.
14                 I further certify that I am not related to,
15    employed by, nor of counsel for any of the parties or
16    attorneys herein, nor otherwise interested in the
17    result of the within action.
18                 In witness whereof, I have affixed my
19    signature this 31st day of May, 2016.
20                 My commission expires April 21, 2019.
21

22                          ____________________________
                            Kelly A. Mackereth, CRR, RPR, CSR
23                          216 - 16th Street, Suite 600
                            Denver, Colorado 80202
24

25

                          /<11758'(0,//(5                     
